IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  August 19, 2008
                                No. 08-20011
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

SIMON SMALLWOOD

                                            Plaintiff-Appellant

v.

ALFONSO CASTILLO, Senior Warden; ASSISTANT WARDEN WORKING ON
UCC ON 4/6/07, Assistant Warden Richard A Gunnels or Steven N Rich;
MEMBERS OF UCC ON 4/6/07; ESTELLE UNIT’S GRIEVANCE
INVESTIGATOR

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:07-CV-2542


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Simon Smallwood, Texas prisoner # 552407, appeals the district court’s
dismissal of his complaint against employees of the Estelle Unit, alleging that
he was wrongfully placed in solitary confinement on the A-wing. Smallwood
does not challenge the district court’s dismissal of his claim that the conditions
of his confinement constituted cruel and unusual punishment in violation of the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-20011

Eighth Amendment. Because Smallwood fails to brief this issue, it is deemed
abandoned.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      Smallwood argues that he showed a deprivation of a cognizable liberty
interest and that his nonpunitive 14-day confinement to the A-wing without a
hearing violated his due process rights. He contends that he was wrongfully
placed in punitive confinement based on a lack of space in the prison for someone
with his medical conditions. In Hernandez v. Velasquez, 522 F.3d 556, 562-63
(5th Cir. 2008), this court found that a 14-month nonpunitive confinement in
lockdown without a prior hearing did not result in a deprivation of a cognizable
liberty interest. Thus, Smallwood’s 14-day confinement in the A-wing without
a prior hearing does not give rise to a claim for a deprivation of a cognizable
liberty interest. See Hernandez, 522 F.3d at 562-64.
      Smallwood also argues that the district court erred in dismissing his claim
of excessive force. Because Smallwood does not allege a de minimis injury, he
fails to present a basis for an Eighth Amendment claim of excessive force. See
Hudson v. McMillan, 503 U.S. 1, 6-7 (1992); Williams v. Bramer, 180 F.3d 699,
703 (5th Cir. 1999).
      Smallwood’s claim that the defendants denied him access to courts because
they destroyed or lost his grievance is without legal basis. See Walker v.
Navarro County Jail, 4 F.3d 410, 413 (5th Cir. 1993). To the extent that
Smallwood argues the defendants failed to comply with prison policies, his claim
is insufficient to establish a constitutional violation. See Jackson v. Cain, 864
F.2d 1235, 1251-52 (5th Cir. 1989).
      Smallwood’s appeal is without arguable merit and therefore frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is
frivolous, it is dismissed. See 5th Cir. R. 42.2. The district court’s dismissal of
Smallwood’s complaint and the dismissal of this appeal as frivolous count as two

                                        2
                                 No. 08-20011

strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d
383, 387-88 (5th Cir. 1996). Smallwood has one previous strike. See Smallwood
v. Director of Healthcare Services, No. 99-40672 (5th Cir. June 12, 2000).
Because Smallwood has now accumulated three strikes, he is barred from
proceeding in forma pauperis in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he “is under imminent danger of
serious physical injury.” § 1915(g).
      APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                       3